UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7779



DERICK DEVON MARTIN,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-18-2)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derick Devon Martin, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derick Devon Martin seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1998).   Martin’s   case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Martin that failure

to file timely objections to this recommendation could waive ap-

pellate review of a district court order based upon the recommen-

dation.   Despite this warning, Martin failed to object to the mag-

istrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).       See generally

Thomas v. Arn, 474 U.S. 140 (1985).    Martin has waived appellate

review by failing to file objections after receiving proper notice.

We accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2